PER CURIAM.
Whereas, the judgment and decision of this, court in this cause was filed March 15, 1977 and reported in 343 So.2d 934, wherein the final decree of the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida was affirmed; and
Whereas, said decision and final decree was declined review by the Supreme Court of Florida by certiorari proceedings, 358 So.2d 134; and
Whereas, in the October Term, 1978, the said cause came on to be heard before the Supreme Court of the United States on petition for writ of certiorari to this Court and response thereto; and
Whereas, the mandate of the Supreme Court of the United States has been filed with this Court, which said mandate was predicated upon the order and judgment of the Supreme Court of the United States, entered October 2, 1978, - U.S. -, 99 S.Ct. 68, 58 L.Ed.2d 102, which said judgment vacated the judgment of this court first above mentioned and remanded the case to this Court for consideration in light of Bates v. State Bar of Arizona, 433 U.S. 350, 97 S.Ct. 2691, 53 L.Ed.2d 810 (1977); accordingly,
The judgment and opinion of this Court filed March 15, 1977 is set aside and held for naught, and the opinion and judgment of the Supreme Court of the United States filed October 2, 1978 is adopted as this Court’s opinion and judgment and the same shall accompany the mandate of this Court to the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida; and, accordingly,
The Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida, is directed to dismiss the original complaint at the cost of the plaintiff.